The decree under review will be affirmed, for the reasons expressed in the opinion of Vice-Chancellor Stein.
The case is purely factual and we conclude that the testimony fully supports the views of the Vice-Chancellor, except the statement that "there was also expert testimony by a handwriting expert that the signature of the mother to the deed was genuine." We find no such testimony in the record. Nor could there be such testimony, for the deeds in question were not produced, there being a dispute as to the person in whose possession the controverted deeds were. Notwithstanding this apparent misstatement, we are of the opinion that the proofs amply support the decree. The decree being supported by the facts, it is unnecessary to discuss other questions raised.
The decree below will be affirmed.